DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Replaced paragraphs do not entered because paragraphs’ numbers do not match.
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are being analyzed according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019)).
2019 PEG Step
Analysis of Claims 1–20
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1-8 recite a method, and therefore directed to the statutory class of process. Claims 9-20 recite systems, and therefore, directed to the statutory class of machine or manufacture.

Yes. But for the computer components (i.e., additional elements), the claims as a whole recite a method of organizing human activity. The claims are directed to a method for receiving a payment data, generating a payment request, and sending the payment to the financial institution. This type of method of organizing human activity is similar to a commercial interactions such as business relations. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
Yes. The claims recite a combination of additional elements including receiving inbound payment data a first message format from a first financial institution located in a first country, processing the payment request in the second message format and generated based on the first message format, if the payment request is approved, generating outbound payment data in the first message format, and sending the outbound payment data in the first message format to a second financial institution located in a second country.
The claims as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing a payer in one country to make a payment to a payee located in a different country without changing the local infrastructure by generating the payment request in the second message format and sending the payment data in the first message format. Thus, the claims is eligible because they are not directed to the recited judicial exception (abstract idea).
Step 2B: Does the Claim Provide an Inventive Concept? 
N/A.




 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US20050004872A1 to Gavin et al. in view of US20170178098A1 Hu and US20180174237A1 to Hosny et al.
As per claim 1:
Gavin et al. discloses a method for processing a cross-border payment, the method comprising:
receiving inbound payment data from a first financial institution located in a first country, wherein the inbound payment data is in a first message format used by financial institutions in interbank communication [0036] “The originating depository financial institution (“ODFI”) 105 receives transactions from its customers or other financial institutions and packages these transactions in electronic packets or files in a first format, such as the NACHA format…” [0037] “The ACH system is represented in FIG. 1 as the U.S. Gateway Operator (USGO) 110. The USGO is merely one of many financial institutions within the ACH. In the example of an international transaction, as illustrated by the architecture 100 in FIG. 1, the USGO is the entity that forwards and receives international transaction data contained in NACHA formatted files…” 
processing, at a payment processor configured to process payment card-based transactions, the payment request in the second message format and generated based on the inbound payment data in the first message format, wherein the processing comprises approving or declining the payment request [0038] “Once the transaction file is converted to the SWIFT format it is forwarded to the European Gateway Operator (“EGO”) 120. The EGO 120 edits the SWIFT formatted transaction file, converts the amount of the transaction to a local currency, and converts the SWIFT formatted file to a local format. The EGO 120 then forwards the locally formatted transaction file to a receiving depository financial institution (“RDFI”) 125. Unless the transaction file is rejected or returned, the RDFI 125 will credit or debit the account of its customer that participated in the original transaction forwarded from the ODFI 105.” 
if the payment request is approved, generating outbound payment data such that the outbound payment data is in the first message format [0039] “… The converter 117 converts the transaction file from SWIFT format to NACHA format. The NACHA formatted file can then be transmitted to an RDFI 135 in the U.S. via the USGO 110.”
sending the outbound payment data in the first message format to a second financial institution located in a second country [0049] “In step 350, the EGO 120 edits the SWIFT file and converts the amount of the transaction to a local currency. The EGO 120 may also convert the SWIFT file to a local file format for receipt by the RDFI 125. In step 355, the EGO 120 transmits the converted file to the RDFI 125. The transmission to the RDFI 125 can be accomplished using an electronic financial transaction system local to the RDFI 125…” Gavin et al. does not explicitly discloses the following limitations:
Gavin et al. does not explicitly discloses the following limitations:
used by financial institutions in interbank communication;
generating a payment request based on the inbound payment data in the first message format such that the payment request is in a second message format used by payment card networks in electronic payment processing;  
processing, at a payment processor configured to process payment card-based transactions, the payment request in the second message format and generated based on the inbound payment data in the first message format;
a second financial institution located in a second country.
However, Hu, as shown, discloses the following limitations:
used by financial institutions in interbank communication [0027] “Bank A may offer interbank, instant funds transfers for banks in the network of system 100 as a product through on-line banking…”
generating a payment request based on the inbound payment data in the first message format such that the payment request is in a second message format used by payment card networks in electronic payment processing [0037] “… Using the information, FSP 120 may sequence the invocations of API 162 and API 164 to accomplish the complete transaction of transferring funds from Bank A to Bank B which may be described as chaining the transactions 171 and 173 or chaining the APIs for transactions 171 and 173. For example, FSP 120 having information from API 162 that transfer to Bank B is requested, may invoke API 164 and provide requisite information for completing the transfer of funds from Bank A to Bank B.”
a second financial institution located in a second country  [0026] “…The network of system 100 may be global, and Bank A and Bank B may be in the same or different countries…”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products for providing a distributed instant fund transfer network where a method may include receiving, by a  server of a financial institution, an instant fund transfer request from a user via a browser application taught by Hu in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like using interbank transfers through 
However, Hosny et al., as shown, discloses the following limitations:
processing, at a payment processor configured to process payment card-based transactions, the payment request in the second message format and generated based on the inbound payment data in the first message format [0030] “In some embodiments, the processing server 102 may submit each payment transaction directly to a payment network 110 for processing. For instance, the processing server 102 may generate a transaction message for each payment transaction and electronically transmit the transaction message to the payment network 110 via payment rails associated therewith, where the transaction message may be a specially formatted data message formatted pursuant to one or more standards governing the exchange of financial transaction messages, such as the International Organization of Standardization's ISO 8583 or ISO 20022 standards…”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for storing account profiles, each including account details and a currency type; receiving a currency exchange request including a first currency amount of a first currency type to be exchanged for a second currency amount of a second currency type and delivery information taught by Hosny et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with new features like processing payment transactions by generating transactions messages in different formats such as ISO 8583 and ISO 20022 standards as taught by Hosny et al. over that Gavin et al.
Claims 9 and 19 are rejected using the same rationale that was used for the rejection of claim 1.
As per claim 9 Gavin et al. additionally discloses:
a first (second) gateway [0035] “FIG. 1 illustrates an exemplary architecture 100 for completing an international financial transaction in the representative context of the United States and Europe…” SEE FIG. 1: USGO (gateway operator) (Federal Reserve Bank) - 110; EGO (gateway operator) – 120. 
	As per claim 19 Hu additionally discloses:
a processor [0039] “The payment provider system may comprise a network computing device, such as a server or a plurality of servers, computers, or processors, combined to define a computer system or network to provide the payment services provided by a payment provider system...”
a memory [0040] “In this regard, a computer system may include a bus or other communication mechanism for communicating information, which interconnects subsystems and components, such as processing component (e.g., processor, micro-controller, digital signal processor (DSP), etc.), system memory component (e.g., RAM), static storage component (e.g., ROM), disk drive component (e.g., magnetic or optical), network interface component (e.g., modem or Ethernet card), display component (e.g., CRT or LCD), input component (e.g., keyboard or keypad), and/or cursor control component (e.g., mouse or trackball)...”
As per claim 5:
Gavin et al. discloses the following limitations:
wherein the processing of the payment request generated based on the inbound payment data in the first message format comprises Single Message processing  [0045] “In step 305, the ODFI 105 in the United States receives a payment instruction from a customer involving an account at a European financial institution. The ODFI 105 creates an electronic file containing the transaction data for the payment instruction in step 310…”
Claim 14 is rejected using the same rationale that was used for the rejection of claim 5.
As per claim 6:
Gavin et al. does not explicitly discloses the following limitations:
determining whether the second financial institution is configured to receive the outbound payment data in the first message format directly;
if the second financial institution can receive the outbound payment data in the first message format directly, sending the outbound payment data in the first message format to the second financial institution.
However, Hu, as shown, discloses the following limitations:
determining whether the second financial institution is configured to receive the outbound payment data in the first message format directly [0026] “FIG. 2 illustrates a portion of system 100 for facilitating financial transactions according to one embodiment. Financial service provider 120 may provide system 100 as a bank-to-bank fund transfer network to which Bank A and Bank B belong, enabling instant or real-time transfer 106 between Bank A and Bank B. The network of system 100 may be global, and Bank A and Bank B may be in the same or different countries…”
if the second financial institution can receive the outbound payment data in the first message format directly, sending the outbound payment data in the first message format to the second financial institution [0027] “…Upon the buyer 102 providing enough information (e.g., transfer amount, destination bank, destination account number, or seller 104 identification), Bank A may invoke an application programming interface (API) 151 to accomplish the transfer transaction 106. API 151, as well as APIs 152, 153, and 154, may be pre-defined such as ISO 20022 “FIToFICreditTransfer”. API 151 may communicate with API 152 for performing transaction 122. Based on the information received by API 152 from Bank A, API 152 may chain to API 153 to communicate with API 154 at Bank B to perform transaction 124 so that transaction 106 between user 102 and user 104 may be completed. By chaining APIs in this manner, FSP 120 may form the network of system 100 and enable instant global interbank funds transfer via the network of system 100.”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products for providing a distributed instant fund transfer network where a method may include receiving, by a  server of a financial institution, an instant fund transfer request from a user via a browser application taught by Hu in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like transferring payments directly 
Claim 15 is rejected using the same rationale that was used for the rejection of claim 6.
As per claim 7:
Gavin et al. does not explicitly discloses the following limitations:
determining whether the second financial institution is configured to receive the outbound payment data in the first message format directly;
if the second financial institution cannot receive the outbound payment data in the first message format directly, sending the outbound payment data in the first message format to a third financial institution located in the second country for onward settlement with the second financial institution.
However, Hu, as shown, discloses the following limitations:
determining whether the second financial institution is configured to receive the outbound payment data in the first message format directly [0026] “FIG. 2 illustrates a portion of system 100 for facilitating financial transactions according to one embodiment. Financial service provider 120 may provide system 100 as a bank-to-bank fund transfer network to which Bank A and Bank B belong, enabling instant or real-time transfer transaction 106 between Bank A and Bank B. The network of system 100 may be global, and Bank A and Bank B may be in the same or different countries…”
if the second financial institution cannot receive the outbound payment data in the first message format directly, sending the outbound payment data in the first message format to a third financial institution located in the second country for onward settlement with the second financial institution [0032] “The overall transfer from the user of Bank A to the user of Bank B (e.g., transaction 106 shown in FIGS. 1 and 2) may be completed instantly because: 1) transfer 181 and transfer 183 are internal funds transfers of FSP partner bank 121, 2) transfer 185, occurring between Bank A and its own cash account 172 with FSP partner bank 121, may be accomplished by properly crediting and debiting the appropriate accounts via the use of API 161, API 162, and transaction 171, and 3) transfer 187 may be accomplished, like transfer 185, by properly crediting and debiting the appropriate accounts via the use of API 164, API 163, and transaction 173, without actual movement of funds between Bank B and its own cash account 174 at FSP partner bank 121.”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products for providing a distributed instant fund transfer network where a method may include receiving, by a  server of a financial institution, an instant fund transfer request from a user via a browser application taught by Hu in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like transferring payments through the third financial institution if the direct between two financial institutions involved in payment transaction is impossible as taught by Hu over that Gavin et al.
Claim 16 is rejected using the same rationale that was used for the rejection of claim 7.
As per claim 8:
Gavin et al. does not explicitly discloses the following limitations:
wherein the first message format is compliant with ISO 20022, and wherein the second message format is compliant with ISO 8583.
However, Hosny et al., as shown, discloses the following limitations: 
wherein the first message format is compliant with ISO 20022, and wherein the second message format is compliant with ISO 8583 [0030] “For instance, the processing server 102 may generate a transaction message for each payment transaction and electronically transmit the transaction message to the payment network 110 via payment rails associated therewith, where the transaction message may be a specially formatted data message formatted pursuant to one or more standards governing the exchange of financial transaction messages, such as the International Organization of Standardization's ISO 8583 or ISO 20022 standards…”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for storing account profiles, each including account details and a currency type; receiving a currency exchange request including a first currency amount of a first currency type to be exchanged for a second currency amount of a second currency type and delivery information taught by Hosny et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new feature like generating transactions messages in different formats such as ISO 8583 and ISO 20022 standards as taught by Hosny et al. over that Gavin et al.
Claim 17 is rejected using the same rationale that was used for the rejection of claim 8.
As per claim 18:

wherein the first gateway and second gateway are arranged in a single system [0030] “… The converter software module can transfer the file in the first format to a file in a second format and transmit the converted file to a financial institution. Conversely, the converter software module can also receive a file in the second file format from a financial institution and convert that file to the first format for receipt by another financial institution. The converter software module also supports the conversion and transmittal of other electronic files containing settlement data associated with a transaction file.”

Claims 2-4, 10-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20050004872A1 to Gavin et al. in view of US20170178098A1 Hu, US20180174237A1 to Hosny et al. and US20150066756A1 to Killian et al. 
As per claim 2:
Gavin et al. discloses the following limitations:
converting the inbound payment data from the first message format to a data interchange format accessible by an application programming interface (API) [0053] “In step 415, the converter software module 117 transfers the batch header data for one or more transactions to the transaction information field in the SWIFT formatted file. The batch header data generally contains one or more transactions for a specific customer. The entry detail record and the addenda record in the NACHA formatted file are also placed in the transaction information field in the SWIFT formatted file in steps 420 and 425. Each transaction typically has one entry detail record and one addenda record…”

identifying, by the API, data in predetermined fields to generate the payment request in the second message format. 
However, Killian et al., as shown, discloses the following limitations:
identifying, by the API, data in predetermined fields to generate the payment request in the second message format [0047] “Further, the storage device 304 may store (in some embodiments) an application program 312 that controls the payment authorization system computer 302 to make determinations as to whether to approve or decline individual transaction authorization requests.” [0048] “Reference numeral 314 in FIG. 3 identifies one or more databases that are maintained by the payment authorization system computer 302 on the storage device 304. For example, the database(s) 314 may include a transaction database.” [0057] “… Then, at 412, the payment gateway computer 202 generates a purchase transaction authorization request in accordance with the formatting requirements of the open loop system. For example, the format of the purchase transaction authorization request may comply with the standard known as “ISO 8583” and may include required data elements under that format, including merchant identifier, purchase transaction amount, and the account number (PAN—“primary account number”) that identifies the end user's open-loop system shadow account.” 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems and methods for person-to-person and person-to-merchant  remittances from a person having a closed loop system account to merchants who are not members of the closed loop system taught by Killian et al. in a method of converting 
Claim 10 is rejected using the same rationale that was used for the rejection of claim 2.
As per claim 3:
Gavin et al. does not explicitly discloses the following limitations:
converting an account number associated with the first financial institution to a sender card account number, and converting an account number associated with the second financial institution to receiver card account number.
However, Hosny et al., as shown, discloses the following limitations: 
converting an account number associated with the first financial institution to a sender card account number, and converting an account number associated with the second financial institution to receiver card account number [0027] “…The payment details may be details associated with a transaction account issued to the respective individual that are used in an electronic payment transaction for funding of that electronic payment transaction by the associated transaction account. Payment details may include, for instance, a transaction account number, expiration date, security code, name, and billing address.” [0028] “Once the exchange details have been confirmed and payment details received, the processing server 102 may identify a transaction account for both of the currencies being exchanged that is to be used to facilitate the exchange. The processing server 102 may identify a first transaction account that is associated with the first 108 a. For instance, in the above example, the first issuing institution 108 a may have a transaction account associated therewith that deals in USD. The processing server 102 may also identify a second transaction account that is associated with the second currency. In some cases, the second transaction account may also be associated with the first issuing institution 108 a, or may be associated with a second issuing institution 108 b. In the above example, the second transaction account may deal in GBP.”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for storing account profiles, each including account details and a currency type; receiving a currency exchange request including a first currency amount of a first currency type to be exchanged for a second currency amount of a second currency type and delivery information taught by Hosny et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new feature like identifying accounts associated with transactions and currencies converted during the financial transactions as taught by Hosny et al. over that Gavin et al.
Claim 11 is rejected using the same rationale that was used for the rejection of claim 3.
As per claim 4:
Gavin et al. discloses the following limitations:
receiving payment confirmation data in the first message format from the second financial institution [0054] “… The RDFI 125 creates a return file and transmits the return file to the EGO 120 in step 502. The EGO 120 and RDFI 125 typically complete 503. While FIG. 5 and the other figures described herein illustrate settlement occurring at discrete points in time, those skilled in the art understand that settlement of a transaction typically involves several steps that occur over a period of time. For example, a financial institution can record a transaction at one point in time, but the transfer of finds can occur at a later point in time. The processes described herein are merely representative and the steps of each exemplary process need not necessarily occur in the described sequence.”
transmitting the payment confirmation data in the first message format to the first financial institution, wherein the transmitting comprises [0049] “…In step 360, the USGO 110 sends balance reports to the EGN 115 and the ODFI 105. Balance reports contain summaries of the file traffic between the different financial institutions and assists those institutions in keeping accurate records. In step 363, the USGO also sends an advice file to the EGN 115 and the ODFI 105…”
converting the payment confirmation data from the first message format to the second message format for receipt by the API [0051] “FIG. 4 illustrates an exemplary process for performing the conversion process using the converter software module 117. The conversion process from NACHA format to SWIFT format is illustrated in steps 340 and 365 of FIG. 3, step 550 of FIG. 5, and steps 830 and 858 of FIG. 8…” 
converting the payment confirmation data from the second message format to the first message format for transmission to the first financial institution [0056] “In step 510, the converter software module 117 converts the return file from SWIFT format to NACHA format. The process for converting the SWIFT formatted file to the NACHA format is illustrated in greater detail in FIG. 7.” 
Claim 12 is rejected using the same rationale that was used for the rejection of claim 4.
As per claim 13:
Gavin et al. discloses the following limitations:
convert the received payment confirmation data from the second message format to the first message format [0061] “Referring to FIG. 7, an exemplary conversion process, as identified in steps 510 and 635, is illustrated. The exemplary process illustrated in FIG. 7 describes the conversion of an electronic file from SWIFT format to NACHA format. In step 705, the converter software module 117 validates the transaction file received from a gateway operating financial institution…”
transmit the payment confirmation data in the first message format to the first financial institution [0057] “In step 520, the EGN 115 transmits the converted return file to the USGO 110 and the USGO 110 transmits an acknowledgement to the EGN 115 in step 525. The USGO 110 periodically collects returned files received from the EGN 115 and creates output return files for transmitting to various ODFIs 105 as illustrated in step 530…” 
As per claim 20:
Gavin et al. discloses the following limitations:
convert the inbound payment data from the first message format to a data interchange format accessible by an application programming interface (API) by [0053] “In step 415, the converter software module 117 transfers the batch header data for one or more transactions to the transaction information field in the SWIFT formatted file. The batch header data generally contains one or more transactions for a specific customer. The entry 420 and 425. Each transaction typically has one entry detail record and one addenda record…”
Gavin et al. does not explicitly discloses the following limitations:
converting an account number associated with the first financial institution to a sender card account number, and converting an account number associated with the second financial institution to receiver card account number;
identifyi, by the API, data in predetermined fields to generate the payment request in the second message format. 
However, Hosny et al., as shown, discloses the following limitations:
converting an account number associated with the first financial institution to a sender card account number, and converting an account number associated with the second financial institution to receiver card account number [0027] “…The payment details may be details associated with a transaction account issued to the respective individual that are used in an electronic payment transaction for funding of that electronic payment transaction by the associated transaction account. Payment details may include, for instance, a transaction account number, expiration date, security code, name, and billing address.” [0028] “Once the exchange details have been confirmed and payment details received, the processing server 102 may identify a transaction account for both of the currencies being exchanged that is to be used to facilitate the exchange. The processing server 102 may identify a first transaction account that is associated with the first currency, which may be issued by or otherwise associated with a first issuing institution 108 a. For instance, in the above example, the first issuing institution 108 a may have a transaction account associated therewith that deals in USD. The processing server 102 may also identify a second transaction account that is associated with the second currency. In some cases, the second transaction account may also be associated with the first issuing institution 108 a, or may be associated with a second issuing institution 108 b. In the above example, the second transaction account may deal in GBP.”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for storing account profiles, each including account details and a currency type; receiving a currency exchange request including a first currency amount of a first currency type to be exchanged for a second currency amount of a second currency type and delivery information taught by Hosny et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new feature like identifying accounts associated with transactions and currencies converted during the financial transactions as taught by Hosny et al. over that Gavin et al.
However, Killian et al., as shown, discloses the following limitations:
identify, by the API, data in predetermined fields to generate the payment request in the second message format [0047] “Further, the storage device 304 may store (in some embodiments) an application program 312 that controls the payment authorization system computer 302 to make determinations as to whether to approve or decline individual transaction authorization requests.” [0048] “Reference numeral 314 in FIG. 3 identifies one or more databases that are maintained by the payment authorization system computer 302 on the storage device 304. For example, the database(s) 314 may include a 0057] “… Then, at 412, the payment gateway computer 202 generates a purchase transaction authorization request in accordance with the formatting requirements of the open loop system. For example, the format of the purchase transaction authorization request may comply with the standard known as “ISO 8583” and may include required data elements under that format, including merchant identifier, purchase transaction amount, and the account number (PAN—“primary account number”) that identifies the end user's open-loop system shadow account.” 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems and methods for person-to-person and person-to-merchant  remittances from a person having a closed loop system account to merchants who are not members of the closed loop system taught by Killian et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new feature like generating a payment request in ISO 8583 format that designed to make a card payment transactions as taught by Killian et al. over that Gavin et al.

Response to Arguments
Applicant filed an amendment on 10/07/2020. Claims 1-20 are pending. Claims 1-7, 9, 15-16, and 18-19 have been amended. Claim 20 is new. Claims 1-20 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.	
Rejections under 35 U.S.C. § 101
Due to the amended claims and applicant’s arguments toward 35 U.S.C. §101, rejections are withdrawn.

Rejections under 35 U.S.C. § 103
	In light of the new ground of rejection, Applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMANULLA . ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692